Whitfield, O. J.,
delivered tbe opinion of tbe court.
There was no answer denying tbe fraud charged in tbe bill. Tbe chancellor dissolved tbe injunction upon the theory, manifestly, that equity had no jurisdiction to try tbe case made by *717the bill. The equitable jurisdiction to grant the relief prayed for in the bill, on the sole ground that it would prevent multiplicity of suits, all the different notes depending upon “a common state of facts and a common principle of law,” is clearly established by Pollock v. Okolona Savings Institution, 61 Miss., at page 296, and Railroad Co. v. Garrison, 81 Miss., 263, 32 So. Rep., 996.
Pifty-seven different persons joined in executing notes for the .amount of $35,000; the execution of the notes growing out of the same transaction, and their validity depending upon the same identical principles of law. We quoted and approved in 81 .Miss., 263, 32 So. Rep., 996, the language of the court, through Chalmers, J., in Pollock v. Okolona Savings Inst., supra, and we now again reaffirm the doctrine announced at page 296 in Pollock v. Okolona Savings Inst. We think the doctrine announced by Pomeroy is sound, and clearly established by the best considered modern cases. ■ But apart from this, the makers of these notes had the right to have them delivered up and can■celed if they had been procured by fraud, as alleged in the bill. It is perfectly clear that these complainants had the right to have these notes delivered up and canceled, so as to avoid any possible future trouble, and that no adequate remedy existed at law. The case made by this bill is one which calls peculiarly for ■the exercise of the appropriate equitable jurisdiction.

The decree is reversed, the injunction reinstated, and the ■cause remanded for further proceedings in accordance with this ■opinion.